Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The claim amendment filed on June 2, 2022, is acknowledged and has been entered. 
Terminal Disclaimer filed on June 2, 2022, is also acknowledged and has been entered.
Claim 6 has been amended.
Claim 7 has been cancelled.
	Claims 4, 6, 8-14, 18-22, 27, 29-37, 39, and 40 are pending and under consideration. 

Claim Objections
Claim 6 is objected to because of the following informalities:  at line 4, “, a single chain antibody (scAb)” should be deleted, because at line 3, “a single chain antibody” is recited.  Appropriate correction is required.

NEW REJECTIONS
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 4, 6, 8-14, 18-22, 27, 29-37, 39, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Application No.: 17/831,396 (filed on June 2, 2022, which is a continuation of the instant application, thus has the same effective filing date as the instant Application). 
Examiner’s Note:  The Double Patenting rejection is made because Application No.: 17/831,396 has the same effective filing date as the current application. See MPEP 1490 (VI)(D)(2)(b):
(b) Applications Have the Same Effective U.S. Filing Date
If both applications are actually filed on the same day, or are entitled to the same earliest effective filing date taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) with respect to the conflicting claims (see subsection 1. Effective U.S. Filing Date, above), the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome. Applicant can overcome a provisional nonstatutory double patenting rejection in an application by either filing a reply showing that the claims subject to a provisional nonstatutory double patenting rejection are patentably distinct or filing a terminal disclaimer in the application.

The claims of Appl. 17/831,396 teach: 

    PNG
    media_image1.png
    815
    531
    media_image1.png
    Greyscale

SEQ ID NO:5 of Appl. 17/831,396 is identical to SEQ ID NO:5 of the instant Application, as shown below:

US-17-831-396-5

  Query Match             100.0%;  Score 644;  DB 124;  Length 122;
  Best Local Similarity   100.0%;  
  Matches  122;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYYMHWVRQAPGQGLEWMGIINPSGGSTSY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTSYYMHWVRQAPGQGLEWMGIINPSGGSTSY 60

Qy         61 AQKFQGRVTMTRDTSTSTVYMELSSLRSEDTAVYYCARGGAEYIPAEYFQHWGQGTLVTV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKFQGRVTMTRDTSTSTVYMELSSLRSEDTAVYYCARGGAEYIPAEYFQHWGQGTLVTV 120

Qy        121 SS 122
              ||
Db        121 SS 122

SEQ ID NO:9 of Appl. 17/831,396 is identical to SEQ ID NO:9 of the instant Application, as shown below:
US-17-831-396-9

  Query Match             100.0%;  Score 547;  DB 124;  Length 106;
  Best Local Similarity   100.0%;  
  Matches  106;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EIVMTQSPATLSLSPGERATLSCRASQSVSSYLAWYQQKPGQAPRLLIYDASNRATGIPA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EIVMTQSPATLSLSPGERATLSCRASQSVSSYLAWYQQKPGQAPRLLIYDASNRATGIPA 60

Qy         61 RFSGSGSGTDFTLTISSLEPEDFAVYYCQQRPFLPTFGGGTKVEIK 106
              ||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLEPEDFAVYYCQQRPFLPTFGGGTKVEIK 106

The claims of Appl. 17/831,396 further teach: 


    PNG
    media_image2.png
    832
    527
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    836
    517
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    859
    526
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    239
    524
    media_image5.png
    Greyscale


As set forth above, although the claims at issue are not identical, they are not patentably distinct from each other  because they relate to the same inventive concept and the instant claims would have been obvious in view of the co-pending claims, which have all of the characteristics of  an antibody comprising: a variable heavy chain comprising aCD25-a-674-HCDR123 amino acid sequence (SEQ ID NO: 5) and a variable light chain comprising aCD25-a-674- LCDR123 amino acid sequence (SEQ ID NO: 9); and method of making and using the antibody.

Conclusion
No claims are allowed.
All other objection and rejections set forth in previous Office Action of December 3, 2021 are hereby withdrawn in view of the claim amendment, Applicant’s argument, and Terminal Disclaimer.

Applicant’s submission of Application No.: 17/831,396 on June 2, 2022 prompted the new double patenting rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See generally MPEP § 706.02(l)(3). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             

/PETER J REDDIG/           Primary Examiner, Art Unit 1642